Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 2007 120592).
In re claim 1, Harada discloses a power transmission device of a steering apparatus comprising: a first shaft (29) that has a one-side end at which a coupling end (47a) is provided;  5a second shaft (27) that has an end facing the first shaft at which a coupling groove (48a) into which the one-side end of the first shaft is inserted is provided; and an elastic support member (49a) having an inner circumferential face (51a) with which the coupling end is supported and coupled and an outer circumferential face (50a) that is supported on and coupled with an inner circumferential face of the coupling groove as shown in Figures 18-19.  
In re claim 2, Harada further discloses wherein one side face of the elastic support member in an axial direction is supported on a stepped part formed at a tip end of the coupling end, and the other side face of the elastic support member in the axial direction is supported on an inner wall face of the 15coupling groove as shown in Figures 18-19.  

In re claim 4, Harada further discloses wherein two or more protrusions are formed in a ring shape and are formed to be separated away from each other in the axial direction as shown in Figures 18 and 20.  
25In re claim 5, Harada further discloses wherein the protrusion is formed in the outer circumferential face of the elastic support member, and the protrusion is formed to be connected in a circumferential direction or a spiral direction as shown in Figures 18-20.  
Allowable Subject Matter
Claims 6-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the elastic support member includes: an inner member that is formed in a ring shape using a metal material or a plastic material and is provided on an inner side of the elastic support member; and an outer member that is formed to enclose an outer side of the inner member 10using an elastic material” and “further comprising a connecting member that has one side with which the first shaft is coupled and the other side with which the second shaft is coupled and transmits power by 15coaxially connecting the first shaft and the second shaft” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering elastic members of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611